Citation Nr: 0910761	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  03-02 860A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder, claimed as bilateral arm arthritis, to include as 
secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Chicago, Illinois (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).

By a June 2005 rating decision, the RO denied the veteran's 
claim that the October 1981 rating decision denying a 10 
percent evaluation for multiple noncompensable evaluations 
under the provisions of 38 C.F.R. § 3.324 constituted clear 
and unmistakable error (CUE).  The veteran filed a notice of 
disagreement with respect to this decision in August 2005, 
but by a rating decision dated later that month, the RO 
granted a 10 percent evaluation for multiple noncompensable 
evaluations under the provisions of 38 C.F.R. § 3.324 for the 
period in question (January 1982 to March 2001).  To that 
end, the veteran's February 2006 statement appears to 
indicate that he was fully satisfied with the rating awarded.  
Moreover, because a 10 percent evaluation is the highest 
evaluation available under 38 C.F.R. § 3.324, such assignment 
constitutes a full grant of the benefit sought on appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, there is 
no case or controversy remaining with respect to the 
veteran's January 2003 claim for CUE in the October 1981 
rating decision.  Id.

The issues of entitlement to an increased evaluation for a 
left knee disorder, whether there was clear and unmistakable 
error in a November 1980 rating decision denying service 
connection for a bilateral hand disorder, entitlement to an 
initial evaluation greater than 10 percent for residuals of a 
right hand crush injury, and entitlement to an initial 
evaluation greater than 10 percent for residuals of a left 
hand crush injury, are addressed in the Remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's service treatment records show treatment 
for a left shoulder sprain in October 1972, but show no 
evidence of treatment for, or a diagnosis of, any shoulder 
disorder for the remainder or service or at service 
separation.

2.  The medical evidence shows acromioclavicular joint 
degenerative arthritis, subacromial bursitis, and adhesive 
capsulitis of the bilateral shoulders.

3.  The weight of the evidence of record does not relate any 
bilateral shoulder disorder to military service or to a 
service-connected disorder.


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred in or 
aggravated by military service, and is not proximately due 
to, or the result of, a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Letters dated in 
August 2004, July 2005, and May 2007 satisfied the duty to 
notify provisions with respect to the claim for service 
connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although these letters were dated subsequent to the initial 
adjudication of the veteran's claim for a bilateral shoulder 
disorder, the veteran had sufficient time in which to submit 
evidence pertinent to his claim prior to the readjudication 
of his claim in the May 2005, September 2006, and June 2008 
supplemental statements of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in a May 2007 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that 
although notice errors are presumed prejudicial, reversal is 
not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication), cert. 
granted as Peake v. Sanders, ____ U.S.L.W. ____ (U.S. Jun. 
16, 2008) (No. 07-1209); Overton v. Nicholson, 20 Vet. App. 
427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in November 2005, 
August 2006, September 2007, and April 2008.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

The veteran claimed entitlement to service connection for 
arthritis of the bilateral arms in July 2001.  His August 
2004 statement asserted that compensating for the lack of 
utility of his bilateral hands had resulted in arthritis of 
the bilateral arms, thus broadening the claim for 
consideration both on a direct and on a secondary basis.  
While noting that service connection for a right elbow 
disorder and a left elbow disorder was granted in a December 
2005 rating decision, the March 2006 Remand in this case 
found that the issue of entitlement to service connection for 
a bilateral arm disorder was not yet decided by the RO.  
Thus, service connection is currently in effect for arthritis 
of the bilateral wrists, arthritis of the bilateral elbows, 
and residuals of a crush injury to both hands.  The veteran's 
current claim for arthritis of the bilateral arms pertains to 
his shoulders.  Moreover, following the April 2007 and 
November 2008 Remand in this case, the veteran's testimony 
during his February 2009 Board hearing was given with respect 
the issue of entitlement to service connection for a 
bilateral shoulder disorder, claimed as arthritis.  
Accordingly, the issue, framed in that manner, is now before 
the Board for appellate adjudication.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The veteran asserted that his bilateral arm disorder resulted 
from the lack of utility of his hands following inservice 
injuries.  To that end, although an October 1972 service 
treatment record showed a diagnosis of left shoulder strain, 
there is no evidence that the veteran was further treated for 
a disorder of either shoulder, or that he was diagnosed with 
same during his June 1977 service separation examination.  
Moreover, although the September 2007 and April 2008 VA 
examinations diagnosed the veteran with bilateral shoulder 
disorders to include subacromial bursitis, adhesive 
capsulitis (frozen shoulder), and bilateral acromioclavicular 
joint degenerative arthritis, and there is no evidence 
relating any of these disorders directly to the veteran's 
military service.  Thus, service connection for a bilateral 
shoulder disorder on a direct basis is not warranted.

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

In this case, the weight of the evidence does not reflect 
that any bilateral shoulder disorder is related on a 
secondary basis to a service-connected disorder.  The 
November 2005 VA examiner concluded that "the problems this 
veteran is experiencing with his elbows/arms is likely 
related to his [service-connected] crush injuries of hands."  
However, the examiner did not specify the veteran's 
shoulders, and neither a subjective history nor a physical 
examination of the shoulders was conducted during the course 
of that examination.  Additionally, although the September 
2007 VA examiner diagnosed the veteran with subacromial 
bursitis and frozen shoulder syndrome, he failed to provide 
any nexus opinion with respect to the veteran's bilateral 
shoulder disorders.  See 38 C.F.R. § 3.102 (2008).

Conversely, the April 2008 VA examiner concluded that the 
veteran's 
service-connected bilateral wrist and elbow disorders did not 
cause or aggravate his bilateral shoulder disorder.  In 
providing a rationale, the examiner noted that the veteran's 
reported symptoms were accounted for by his bilateral 
shoulder degenerative arthritis, which is a new condition and 
was noted as commonly caused by age and heredity.  Moreover, 
there was no history of acromioclavicular joint separation or 
other injury, and no evidence of significant glenohumeral 
arthritis.  On these bases, service connection for a 
bilateral shoulder disorder, on a secondary basis, is also 
not warranted.

The veteran testified at his February 2009 Board hearing that 
if a VA examiner found that his bilateral elbow arthritis was 
related to the service-connected residuals of a hand crush 
injury, it would follow that his shoulders were also related.  
However, while the veteran's statements are competent 
evidence of his symptomatology with respect to his bilateral 
shoulder disorder, his statements are not competent evidence 
for medical diagnoses, or for an opinion as to their 
etiologies, as he does not have the medical training and 
expertise to do so.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

Because the evidence of record does not show that the 
veteran's bilateral shoulder disorder is related to service 
or to a service-connected disorder, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a bilateral shoulder disorder is 
denied.


REMAND

A June 2005 rating decision found that no CUE existed in a 
November 1980 rating decision denying service connection for 
a bilateral hand disorder.  the veteran filed a notice of 
disagreement in August 2005, and later that month, a further 
rating decision continued to indicate that no CUE existed in 
the November 1980 rating decision, but also granted separate 
10 percent evaluations for residuals of a left hand crush 
injury and of a right crush hand injury.  In February 2006, 
the veteran filed a notice of disagreement with respect to 
the assigned evaluations, indicating that his disability was 
more severe and complex than indicated by the August 2005 
rating decision, and thereby requested a higher evaluation.  
Moreover, the February 2006 statement appears to state that 
the veteran continued to disagree with the legal finding that 
there was no CUE in the November 1980 rating decision.  
Additionally, a September 2004 rating decision denied an 
increased evaluation for a left knee disorder.  The veteran 
asserted in October 2004 that a higher evaluation was 
warranted, thus providing notice of his disagreement with the 
denial of the evaluation assigned by the September 2004 
rating decision.  

The filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  To that end, review of the claims file reveals that 
VA has not yet issued a statement of the case as to the 
issues of entitlement to an increased evaluation for a left 
knee disorder, whether there was clear and unmistakable error 
in a November 1980 rating decision denying service connection 
for a bilateral hand disorder, entitlement to an initial 
evaluation greater than 10 percent for residuals of a right 
hand crush injury, and entitlement to an initial evaluation 
greater than 10 percent for residuals of a left hand crush 
injury, pursuant to 38 U.S.C.A. § 1114(j) (West 2002).  
Therefore, remand of these issues is required.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of entitlement to an increased 
evaluation for a left knee disorder, whether there was clear 
and unmistakable error in a November 1980 rating decision 
denying service connection for a bilateral hand disorder, 
entitlement to an initial evaluation greater than 10 percent 
for residuals of a right hand crush injury, and entitlement 
to an initial evaluation greater than 10 percent for 
residuals of a left hand crush injury, are remanded for the 
following action:

Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of entitlement to 
an increased evaluation for a left knee 
disorder, whether there was clear and 
unmistakable error in a November 1980 
rating decision denying service 
connection for a bilateral hand 
disorder, entitlement to an initial 
evaluation greater than 10 percent for 
residuals of a right hand crush injury, 
and entitlement to an initial 
evaluation greater than 10 percent for 
residuals of a left hand crush injury, 
is necessary.  38 C.F.R. § 19.26 
(2008).  The veteran and his 
representative are reminded that to 
vest the Board with jurisdiction over 
these issues, a timely substantive 
appeal to the rating decisions denying 
each of these claims must be filed.  38 
C.F.R. § 20.202 (2008).  If the veteran 
perfects an appeal as to this issue, 
the case must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


